Citation Nr: 1212235	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  04-40 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Attorney at Law


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to September 1969.  He had additional service in the Navy Reserve from October 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2007 and August 2010, the Board remanded these claims for additional development.

The issue of entitlement to service connection for chronic foot problems, claimed as secondary to service-connected bilateral peripheral neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2009 statement.  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a disability rating in excess of 40 percent for peripheral neuropathy of the right and left lower extremities.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, Board notes that the August 2010 Remand instructed the examiner that, if incomplete paralysis of the nerves were found, it should be noted whether it was mild, moderate, or severe.  Although the October 2010 VA examiner indicated the Veteran had peripheral neuropathy of the bilateral lower extremities with nerve dysfunction and neuralgia, there was no notation as to the degree of impairment.  Therefore, the Veteran should be afforded another VA examination so as to ascertain the current nature and severity of his peripheral neuropathy of the bilateral lower extremities, to include whether such results in mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his peripheral neuropathy of the bilateral lower extremities during the appeal period.  Thereafter, any identified records that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected peripheral neuropathy since January 2004.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, afford the Veteran a VA examination to determine the severity of his peripheral neuropathy of the bilateral lower extremities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe any impairment to motor function, trophic changes, sensory disturbances, loss of reflexes and pain or muscle atrophy in each lower extremity, separately, due to peripheral neuropathy.

If muscle atrophy is found, the examiner should indicate whether there is marked muscular atrophy.

The examiner should indicate whether there is complete or incomplete paralysis of the nerves.  If incomplete paralysis, indicate whether it is mild, moderate, moderately severe, or severe.  A complete rationale should be provided for any opinion.  

3.  The RO must review the examination report and ensure compliance with the above-requested action items.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  If any examination report is deficient, corrective action must be taken.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

